Citation Nr: 0825897	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  99-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
service-connected lumbar spine disability, prior to August 
27, 2002 and greater than 40 percent prior to March 15, 2004.

2.  Entitlement to a rating in excess of 60 percent for a 
service-connected lumbar spine disability after March 15, 
2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS OF HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board documents 
dated September 2003 and September 2006.

By rating action of September 2005, the 60 percent rating was 
assigned, effective March 15, 2004.  Moreover, separate 10 
percent ratings were assigned for radiculpathy of the right 
and left lower extremities.  There has been no disagreement 
with that action and those issues are not before the Board.  
In view of a partial allowance below, the issues have been 
recharacterized as reflected on the title page.

The issue of entitlement to a rating in excess of 60 percent 
for a service-connected lumbar spine disability after March 
15, 2005 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 27, 2002, the veteran had a chronic 
lumbar strain, spondylolisthesis, spondylosis, and a disc 
bulge at L3-4, characterized by moderate limitation of motion 
in the lumbosacral spine, with flexion limited to no more 
than 50 degrees.  There was no evidence of neurological 
impairment.

2.  As of August 27, 2002, it is more likely than not that 
severe limitation of lumbar motion was shown.  There are no 
signs of ankylosis or neurological findings reported prior to 
March 15, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, prior 
to August 27, 2002, for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 38 C.F.R. §§  3.159, 4.126, 4.71a, Diagnostic Codes 
5236-5243 (2007).

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 40 percent rating, but no more, are 
met as of August 27, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. §§  3.159, 4.126, 4.71a, 
Diagnostic Codes 5236-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in March 2001 letter, a January 2002 supplemental 
statement of the case, as well as in a post-remand letter 
dated February 2004, of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Additionally, a letter dated 
September 2006 provided adequate notice of how effective 
dates are assigned.  The claim was readjudicated in the 
January 2007 supplemental statement of the case, so use of 
post-decisional documents produced no prejudice to the 
appellant as the matter was readjudicated after notice was 
provided.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case as well as in various supplemental 
statements of the case, he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, the veteran's representative sited both the old and new 
diagnostic codes under which the veteran was rated for his 
lumbar spine disability in the July 2008 Informal Hearing 
Presentation.  The claimant was provided the opportunity to 
present pertinent evidence in light of the notice provided. 
 Because the veteran has actual notice of the rating 
criteria, and because the claim has been readjudicated no 
prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative have 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Background

In October 1976, the RO granted service connection for 
osteoarthritis of the lumbar spine with severe 
spondylolisthesis, and assigned a 10 percent disability 
rating.  In July 1985, the RO granted an increased rating to 
20 percent.  In October 1998, the veteran submitted a claim 
for an increased rating.  An April 1999 rating decision 
continued the veteran's 20 percent rating.  The veteran 
appealed, asserting his disability warranted a higher rating.

Treatment records dated April 1998 to September 1999 noted 
complaints of acute low back pain and a history of disc 
disease.  The April 1998 record indicated that the veteran 
was sized and fitted for a lumbosacral corset.  There were no 
complaints with the brace on sitting, standing, or moderate 
bending.

The veteran was afforded a VA examination in October 1998.  
Physical examination revealed flattening at the lumbosacral 
junction with tenderness at L-4 through the lumbosacral 
junction.  Forward flexion was to 90 degrees, with 40 degrees 
of motion in the sacrum, for 50 degrees of true lumbar 
flexion.  Hyperextension was to 5 degrees and bilateral 
bending with low back symptoms was to 10 degrees.  Straight 
leg raising was to 90 degrees without a sciatic component.  
The examiner also noted that the veteran moved briskly, but 
noted functional problems affecting the lumbar spine 
resulting in fatigability, lack of endurance and weakness.  
Diagnoses of chronic lumbar strain and sprain, as well as 
spondylolisthesis with degenerative joint disease were 
provided.  

An October 1999 treatment record indicated low back pain with 
an episode of radiating pain to the right thigh in the past 2 
weeks.  Range of motion was about 90 percent reduced 
especially on back bending and forward bending, and 75 
percent reduced in side bending.  It was noted that this was 
an acute flare-up due to poor body mechanics at work.  Some 
disc abnormality was noted.  He was given a straight cane for 
use.

He was improved when seen in December 1999.  He had 75 
percent of normal trunk mobility.  Straight leg raising was 
to 60 degrees without sciatic nerve tension.  The range of 
motion of the hips was full and not painful.  It was not 
indicated that he was using the cane.

A February 2000 treatment record indicated chronic low back 
pain and diagnoses of lumbosacral radiculopathy and a bulging 
disc at L3-4.  A subsequent February 2000 treatment record 
noted that the veteran's range of motion was still about 75 
percent of normal, with straight leg raising to 80 degrees 
and no sciatic nerve tension.  He was using a cane and it was 
suggested that he consider vocational rehabilitation for 
alternative employment.

In June 2000, the veteran was afforded a hearing at the RO.  
During his hearing, he testified that he was laid off from 
his job due to his back disability.  He also reported that he 
had spasms in his back occasionally as well as continuous 
back pain.  Finally he testified that while he is on 
medication, he is pain free, but without his medication he 
has back pain.  

A June 2000 treatment record indicated that the veteran 
presented with an acute flare-up of his chronic low back 
pain.  Examination revealed some tenderness in the 
lumbosacral spine area with pain radiating down the left 
gluteal areas and along the posterior area of the thigh.  The 
veteran was referred to neurology.  A September 2000 
neurology record indicated restricted flexion, extension, and 
rotation due to his back pain.  Surgery was considered, but 
the veteran indicated he was not so inclined in view of 
strength and deep tendon reflexes intact

An October 2000 VA examination noted complaints of constant 
pain across the lumbar area that radiated predominately into 
the left buttock.  The veteran wore a back support and used a 
cane.  The examiner noted that he walked normally without a 
limp, using a cane.  The veteran also had an erect stance 
with normal contour of the lumbar spine.  Range of motion 
testing revealed forward flexion to 50 degrees, extension to 
15 degrees, right bending to 10 degrees and left bending to 
20 degrees.  The veteran reported pain at the end range of 
all ranges of motion.  Deep tendon reflexes were equal and 
active bilaterally.  Motor strength was intact in the lower 
extremities although the veteran reported some decreased 
sensation in the dorsal and plantar surfaces on the toes of 
the left foot.  Straight leg raising was negative to 85 
degrees.  Review of a September 2000 CT scan revealed mild 
bulging of the L3-4 disc without herniation.  At L4-5 there 
was more prominent bulging of the disc, but again without 
focal herniation.  At L5-S1 there was evidence of bilateral 
spondyolysis and grade 1 spondylolisthesis.  The examiner 
provided diagnoses of bilateral spondylolysis, 
spondylolisthesis of the L5 on S1 with chronic lower back 
pain, and mild left lower extremity radiculopathy.

A June 2001 treatment record indicated that the veteran could 
walk on level ground but became weak in the legs, primarily 
the left.  He reported his pain was controlled with 
medication, but that he could not take anymore without side 
effects.  Knee and ankle reflexes were preserved.  Diagnoses 
of spondylolsis and chronic back pain were provided.  The 
neurologist noted that only pain management was needed, and 
that the veteran was doing well with his present regimen.  

The veteran was seen for a flare-up of his low back pain on 
August 27, 2002.  At that time it was reported that there was 
little motion of the lumbosacral spine, although ranges of 
motion were not recorded.  He was driving truck again, but 
had been off work 3 weeks with this flare-up.  Straight leg 
raising was to 45 degrees with knee jerks and ankle jerks 
described as equal and active.  In February 2003 he was 
seeking some medication that did not make him drowsy as he 
was driving truck.

Subsequently March 2005 examination showed increased 
pathology and resulted in the assignment of the 60 percent 
rating in March 2004 as 1 year prior to the date the increase 
was shown.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disability 
warrants higher disability rating.  As set out below, for 
part of the period the Board agrees and for part of the 
period the Board disagrees.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria (Prior to September 2003)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent rating is assigned 
for slight limitation of motion, a 20 percent rating is 
assigned for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritis changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
a 20 percent rating is warranted for intervertebral disc 
syndrome that is moderate with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  

b.  New Rating Criteria (Effective September 2003)

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

c.  Intervertebral disc syndrome (Effective prior to and 
after September 2003)

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran is currently rated at 20 percent for degenerative 
arthritis of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The veteran's October 1998 VA examination showed range of 
motion with flexion to 90 degrees, extension to 5 degrees, 
bilateral bending to 10 degrees.  The examiner stated the 
veteran had functional problems resulting in fatigability, 
lack of endurance, and weakness.  A June 2000 treatment 
report indicated restricted flexion, extension and rotation 
due to back pain.  The October 2000 VA examination indicated 
flexion to50 degrees, extension to 15 degrees, right bending 
to 10 degrees, and left bending to 20 degrees.  There was 
pain at the end range on all ranges of motion.  The examiner 
also noted that the veteran had an erect stance wit a normal 
contour of the lumbar spine.  Physical examinations revealed 
no evidence of muscle spasm or tenderness.  There were no 
significant neurological changes noted during this time.

Thus, as the record shows that the veteran had, at most, 
moderate limitation of motion in the lumbosacral spine, at 
these exams, and a rating in excess of 20 percent is not 
warranted under old Diagnostic Code 5292 (2002).  
Additionally, as there is no objective evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, a rating in excess of 20 percent 
is not warranted under old Diagnostic Code 5295 (2002).  

Additionally, there is no evidence of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Thus, a higher rating is not warranted for intervertebral 
disc syndrome under old Diagnostic Code 5293.  Further, while 
there were some symptoms of radiating pain into the left 
lower extremity, there are no neurological disorders 
identified.

The Board is aware of the veteran's complaints of pain in his 
low back.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating for this earlier 
time.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 
202 (1995).

The Board, however, concludes that as of August 27, 2002, 
there was a change in condition under applicable law.  When 
seen at that time there was an increase in the straight leg 
findings, and although no numbers were set out, it was 
reported that there was little motion of the lumbosacral 
spine.  This, it is concluded is commensurate with severe 
limitation of motion under the old criteria.  As such, a 40 
percent rating is warranted as of August 27, 2002.  

A higher rating is not warranted, however as there are no 
neurological findings that would warrant a higher rating 
under the old or the new criteria.  There was some motion, so 
ankylosis is not shown, and there were no findings warranting 
a rating higher than 40 percent as of that date.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected lumbar spine disability, prior to August 27, 2002 
is denied to this extent.

Entitlement to a rating of 40 percent, but no more, is 
granted from August 27, 2002, to March 15, 2004.  The appeal 
is granted to this extent subject to the law and regulations 
governing the award of monetary benefits.


REMAND

As noted, in a rating decision dated September 2005, the RO 
granted an increased rating of 60 percent for the veteran's 
lumbar spine disability, effective March 15, 2004.  The RO 
assigned this specific dated as it was one year prior to the 
dated of his March 2005 examination which contained the 
findings upon which the RO relied for the increased rating.  

The veteran chose to continue his appeal, asserting that his 
lumbar spine condition had worsened since his March 2005 
examination.  In the July 2008 Informal Hearing Presentation, 
the veteran's representative argued that the veteran's 
symptoms related to his lumbar spine disability had worsened.  
The representative also pointed out that the veteran's last 
VA examination was in March 2005, nearly three and a half 
years ago.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Therefore, the veteran should undergo an appropriate VA 
examination of his lumbar spine disability in order to 
accurately assess the severity, symptomatology, and 
manifestations of his disability.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should also be afforded 
a VA examination, by a physician, to 
determine the severity of his lumbar 
spine disability.  The claims files must 
be made available to and reviewed by the 
examiner prior to the entry of any 
opinions.  Such tests as the examining 
physician deems necessary should be 
performed.  Range of motion studies must 
be conducted and reported.  All findings 
should be reported in detail.  The 
examiner should specifically identify the 
nerve or nerves, if any, that are 
affected by lumbar spine disability, and 
discuss the severity of the impairment 
caused by the affected nerve(s).  The 
examiner must state whether the veteran's 
lumbar spine disability has caused him to 
develop an intervertebral disc syndrome, 
and if so whether he has incapacitating 
episodes.  If incapacitating episodes are 
determined to exist, the examiner should 
state the total duration during the past 
12 months.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The basis for any 
findings of an intervertebral disc 
syndrome and associated incapacitating 
episodes should be fully explained.
 
The examiner must also determine whether 
the affected joint causes weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability.  If so, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


